Order, Family Court, New York County (Leah Ruth Marks, F.C.J.), entered September 15, 1989, which terminated respondent’s parental rights to four of her children, and which awarded guardianship and custody of those children to the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent contends that the agency failed to prove either that it exercised diligent efforts to strengthen the parental relationship between herself and her children, or that it was excused from doing so. To the contrary, the record demonstrates that the agency diligently promoted the parent-child relationship until respondent was convicted for the murder of her eight-year-old daughter and sentenced to 25 years’ to life imprisonment. At that point, the agency justifiably determined that any further efforts to strengthen the parent-child relationship would be contrary to the best interests of the children. (Matter of Sheila G., 61 NY2d 368.)
Respondent’s contention that she did not receive effective assistance of counsel is unsupported by the record. In addition, the IAS court did not abuse its discretion by refusing to grant respondent an adjournment and by excluding her from the courtroom. The request for an adjournment for medical reasons was unsubstantiated. Respondent’s continuous misconduct warranted her exclusion from the courtroom. Concur— Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.